DETAILED ACTION
Status of the Application
	Claims 25-35 are pending.
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendment of claims 25-28, 31 and amendments to the specification and the drawings as submitted in a communication filed on 4/29/2022 are acknowledged. 
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.

Specification
The objections to the specification are hereby withdrawn by virtue of Applicant’s amendments. 

Terminal Disclaimer
The terminal disclaimer filed on 4/29/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 11,104,715  has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/18/2022 and 4/25/2022 are acknowledged.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA )
Claims 26 and 34 remain  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. New grounds of rejection are necessitated by amendment.
Claim 26 is indefinite in the recitation of “wherein the aflibercept concentration is 5.0 g” for the following reasons.  A concentration unit requires a unit of mass per unit of volume.  Therefore, 5.0 grams, which are units of mass, cannot be an aflibercept concentration.  If the intended limitation if “5.0 g/L”, the claim should be amended accordingly.  For examination purposes, it will be assumed that the aflibercept concentration is 5 g/L.  Correction is required. 
Claim 34 remains indefinite in the recitation of “wherein the color of harvest is characterized in the CIEL* a* b* color space, such that L* is about 70 to about 99, a* is about 0 and b* is about 20 or less than 20 wherein aflibercept concentration in the harvest is 5.0 g/L” for the reasons of record. 
Applicant argues that claim 34 does not  recite a white point and that the requirement for L* to be about 70 to about 99 defines a white point.  Applicant asserts that L* represents the degree of lightness of a color on a scale of 0-100 with 0 being the darkest and 100 the lightest so that a value of 0 for L* is black and a value of 100 for L* is pure white.  This is not found persuasive. The L* parameter is part of the three parameters that are required to define a CIELAB color. Therefore, the value ranges recited in the claims for L*, a* and b* merely define a CIELAB color.    However, as previously noted, a CIELAB color is not an absolute color. It is reiterated herein and also specifically stated in the Wikipedia article previously provided, “CIELAB colors are defined relative to the white point of the CIEXYZ space from which they are converted; thus, CIELAB values do not define absolute colors unless the white point is also specified” (emphasis added).   Therefore, in the absence of a value for a white point, claim 34 refers to a relative color.  For examination purposes, no patentable weight will be given to the term.  Claim 34 will be interpreted as a duplicate of claim 25. Correction is required. 
When amending the claims, applicant is advised to carefully review all examined claims and make the necessary changes to ensure proper antecedent basis and dependency.

Claim Rejections - 35 USC § 103 (AIA )
Claims 25-35 remain rejected under 35 U.S.C. 103 as being unpatentable over Vijayasankaran et al. (US Publication No. 2013/0281355 published 10/24/2013) in view of Prentice (US Publication No. 2014/0271622 published 9/18/2014) and Johnson et al. (US Publication No. 2018/0223249 published 8/9/2018) as evidenced by Daly et al. (US Patent No. 7,396,664, issued 7/8/2008; cited in the IDS). 
This rejection has been discussed at length in the prior Office action.  It is maintained for the reasons of record and those set forth below. 
Applicant argues that Vijayasankaran et al. do not recite a cell culture media for culturing a host cell expressing aflibercept wherein the cumulative concentration of copper in said CDM is less than or equal to 0.8 μM or about 0.8 μM. Applicant also argues that Vijayasankaran et al. do not teach the effect of reducing copper concentration on protein color and submits that there is nothing disclosed by Vijayasankaran et al. that would motivate one of skill in the art to modify the copper concentration to the amounts recited in the claims.  Applicant also submits that Vijayasankaran et al. do not teach a method for producing aflibercept in CDM such that the color of said aflibercept has a color no more yellow-brown than European Color Standard BY2 at an aflibercept concentration of 5 g/L.  Applicant states that  Vijayasankaran et al. disclose that reducing iron concentration when producing an IgG1 antibody results in reduced cell viability and antibody titer levels as well as reduced color intensity for the IgG1 antibody produced. Applicant submits that a person of ordinary skill in the art would not assume that (a) the medium used by Vijayasankaran et al. would result in minimal impact on cell viability and protein titers, or (b) the culture media of Vijayasankaran et al. can be used to produce aflibercept with a color no more yellow-brown than European Color Standard BY2.  Applicant points out that Table 1 as disclosed by Vijayasankaran et al. provides no guidance on a cell culture media as claimed. According to Applicant, Vijayasankaran et al. provides no guidance  on where to begin and describes a near infinite number of combinations of supplements and concentration ranges.  Applicant states that Vijayasankaran et al. do not explain  or provide information as to how to modify the culture media of Table 1 to optimize cell culture medium for batch culture, fed batch culture or perfusion culture.  Applicant’s points out that the teachings of Vijayasankaran et al. provide no indication on the concentration of copper or on the ranges for concentrations of other components of CDM. 
	Applicant argues that neither Prentice nor Johnson et al. remedy the deficiencies of Vijayasankaran et al. Applicant submits that Prentice discloses a method of producing recombinant proteins having a target value of one or more galactosylated glycans and GOF glycans using copper in amounts that are effective to modify one or more galactosylated glycans and GOF glycans.  Applicant argues that Prentice teaches copper concentrations over 1 μM and that it does not provide a teaching as to what level of copper provides the desired level of glycans for any protein.   Applicant states that the application by Prentice is an abandoned application that does not enable or provide guidance on concentration ranges necessary to obtain the claimed glycan profiles, and instead simply provides an infinite number of supplement combinations and concentration ranges requiring undue experimentation and no expectation of success. Applicant states that Prentice teaches a culture medium that comprises at least about 1 μM or about 100 μM.  Applicant states that Johnson et al. do not cure the deficiencies of Vijayasankaran et al. and Prentice. Applicant states that Johnson et al. do not disclose the use of copper at the recited concentrations or the effect of copper on protein color.  Applicant points out that Johnson et al. is silent with regard to producing aflibercept wherein the color of the harvest is no more yellow brown than European Color Standard BY2 or the CIEL color recited in the claims. 
Applicant’s arguments have been fully considered but not deemed persuasive to overcome the instant rejection.  The Examiner acknowledges the teachings of Vijayasankaran et al., Prentice and Johnson et al.  However, the Examiner disagrees with Applicant’s contention that the claimed invention is not obvious over the prior art of record.   With regard to the argument that Vijayasankaran  et al. do not teach (i) producing aflibercept wherein the cumulative concentration of copper in said CDM is less than or equal to 0.8 μM or about 0.8 μM, (ii) the effect of reducing copper concentration on protein color, or (iii) a method for producing aflibercept in CDM such that the color of said aflibercept has a color no more yellow-brown than European Color Standard BY2 at an aflibercept concentration of 5 g/L, it is noted that the instant rejection is an obviousness rejection that is based on the combined teachings of Vijayasankaran et al., Prentice and Johnson et al.  The Examiner has never stated that Vijayasankaran et al. teach producing aflibercept in a chemically defined medium that comprises copper at concentration of less than 0.8 μM or about 0.8 μM, or that Vijayasankaran et al. teach the effect of copper on the color of aflibercept. As explained in the prior Office action, the teachings of  Vijayasankaran et al. were introduced to show that a method to produce a protein of interest, including an antibody, by culturing  host cells such as CHO cells, human embryonic kidney cells, or BHK cells that expresses said protein in a chemically defined medium that comprises iron in the form of ferric citrate or ferrous sulfate at a concentration of about 2 μM to about 50 μM and hydrocortisone at a concentration of about 0.5 μM to lower color intensity while maintaining the product yield was known in the art.   The teachings of Vijayasankaran et al. were also introduced to show that their media components are capable of providing a polypeptide drug product with acceptable quality attributes, such as an acceptable color for therapeutic use, and that by using ferric citrate so that the iron concentration is between 10-20 μM one could reduce the color index number, as shown in Figure 12A of Vijayasankaran et al. 
	As indicated in the prior Office action, the copper requirement in the chemically defined medium recited in the claims is disclosed by Prentice, who teach that copper is an ingredient that can be used in chemically defined medium for the production of proteins such as aflibercept to obtain a desired level of galactosylated glycans and G0F glycans.   Therefore, while it is agreed that none of the cited references teach the effect of copper on the color of an aflibercept composition, one of skill in the art did not need to know the effect of copper on aflibercept color to be motivated to add copper since Prentice teaches that the addition of copper provides the benefit of adjusting the level of galactosylated glycans and G0F glycans for therapeutic use.  As set forth in MPEP 2144 (IV), the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant.  In the instant case, the motivation to add copper is found in adjusting the level of galactosylated glycans and G0F glycans in aflibercept for therapeutic use and the motivation to use the chemically defined medium of Vijayasankaran et al. for the production of aflibercept, which is an antibody, is to lower color intensity for therapeutic use.   
	With regard to the argument that Vijayasankaran et al. disclose that reducing iron concentration when producing an IgG1 antibody results in reduced cell viability and antibody titer levels as well as reduced color intensity for the IgG1 antibody produced, it is reiterated herein that Johnson et al. teach that 
producing proteins of interest, including aflibercept, by cells such as CHO cells, embryonic kidney 293 cells, BHK cells,  SP2/0 cells or NS-0 cells in a chemically defined medium that comprises taurine at a concentration of 0.1-10 mM, and cysteine at a concentration of 1.1 mM increases the titer of the desired protein.  Therefore, one of skill in the art would have been highly motivated to use taurine and cysteine at the concentrations disclosed by Johnson et al. in CDM to increase aflibercept titers and offset the potential reduction in antibody titers observed by Vijayasankaran et al. when low concentrations of iron are used.
	With regard to the argument that (i) Table 1 as disclosed by Vijayasankaran et al. provides no guidance on a cell culture media as claimed, (ii) Vijayasankaran et al. provides no guidance  on where to begin and describes a near infinite number of combinations of supplements and concentration ranges, or (iii) Vijayasankaran et al. do not explain  or provide information as to how to modify the culture media of Table 1 to optimize cell culture medium for batch culture, fed batch culture or perfusion culture, it is noted that Table 1 provides seven components that could be added to their media, namely cysteine, vitamin B2, vitamin B6, vitamin B9, vitamin B12, ferric citrate, and hydrocortisone.  Therefore, while there are several concentrations listed for each of these compounds, the number of combinations of components is not infinite but rather well-defined.  Even if the argument is made that the number of combinations of these seven compounds and the concentrations listed in Table 1 is extensive, it is noted that Vijayasankaran et al. provides more guidance as to the components and concentrations that are beneficial to reduce color intensity and reduce oxidized variants.  Paragraph [0152] of Vijayasankaran et al. states:
“[0152] Methods for reducing the presence of charge variants (e.g., acidic charge variants) are provided, as are compositions comprising a reduced level of charge variants (e.g., acidic charge variants), wherein the media detailed herein reduces the presence of charge variants when used in a method of producing a polypeptide as compared to charge variants obtained when the polypeptide is produced in a different media. In one variation, the media is a chemically defined cell culture medium comprising from about from about 300 mg/L to about 1200 mg/L cysteine, from about 2 μM to about 80 μM ferric citrate, and from about 0.05 μM to about 0.5 μM hydrocortisone. In a variation, the chemically defined culture medium further comprises vitamin B2, vitamin B6, vitamin B9 and vitamin B12. In a variation the vitamin B2 is at a concentration from about 0.05 mg/L to about 1.0 mg/L. In another variation, vitamin B2 is at a concentration of from about 0.05 mg/L to about 0.50 mg/L. In another variation, vitamin B2 is at a concentration of from about 0.05 mg/L to about 0.40 mg/L. In another variation, vitamin B2 is at a concentration of from about 0.05 mg/L to about 0.30 mg/L. In a further variation the vitamin B6 is at a concentration from about 0.05 mg/L to about 10.0 mg/L. In a further variation, vitamin B6 is at a concentration of from about 0.05 mg/L to about 8.0 mg/L. In a further variation, vitamin B6 is at a concentration of from about 0.05 mg/L to about 7.0 mg/L. In a further variation, vitamin B6 is at a concentration of from about 0.05 mg/L to about 6.0 mg/L. In any of the variations herein the vitamin B6 is at a concentration from about 0.05 mg/L to about 10.0 mg/L, from about 0.05 mg/L to about 8.0 mg/L, from about 0.05 mg/L to about 7.0 mg/L or from about 0.05 mg/L to about 6.0 mg/L. In a further variation the vitamin B9 is at a concentration from about 0.05 mg/L to about 12.0 mg/L. In any of the variations herein the vitamin B9 is at a concentration from about 0.05 mg/L to about 12.0 mg/L. In a further variation the vitamin B 12 is at a concentration from about 0.05 mg/L to about 2.5 mg/L. In any of the variations herein the vitamin B 12 is at a concentration from about 0.05 mg/L to about 2.5 mg/L.” (emphasis added) 
Therefore, it is clear from the teachings of Vijayasankaran et al. that they disclose a CDM wherein the concentration and the ingredients are clearly defined and the combinations limited to a few combinations, including an iron concentration of about 2 μM to about 80 μM and a hydrocortisone concentration of 0.05 μM to about 0.5 μM.  As such, at a minimum, one of skill in the art would conclude that Vijayasankaran et al. provide a starting point with regard to iron and hydrocortisone.  Please note that Vijayasankaran et al. teach that their CDM can lack vitamin B2, vitamin B6, vitamin B9 and vitamin B12.  In view of this, one of skill in the art would conclude that at a minimum Vijayasankaran et al. disclose a CDM where iron and hydrocortisone concentrations were clearly defined.  While Applicant argues that  Vijayasankaran et al. do not explain  or provide information as to how to modify the culture media of Table 1 to optimize cell culture medium for batch culture, fed batch culture or perfusion culture, it is noted that the claims do not require any particular form of cell culturing, namely batch, fed-batch or perfusion, and there is no disclosure by Vijayasankaran et al. indicating that the concentration of iron and hydrocortisone in the culture should be different depending on the type of cell culturing used.   One of skill in the art would understand that the concentrations given by Vijayasankaran et al. are those of iron and hydrocortisone in the culture, which is independent on how these compounds are provided to the culture (batch, fed-batch or perfusion).
With regard to the argument that Prentice (i) teaches copper concentrations over 1 μM, (ii) does not provide a teaching as to what level of copper provides the desired level of glycans for any protein, (iii) is an abandoned application that does not enable or provide guidance on concentration ranges necessary to obtain the claimed glycan profiles, (iv) teaches a culture medium that comprises at least about 1 μM or about 100 μM, it is noted that (a) the claims require a concentration of copper of about 0.8 μM or less, and (b) Prentice discloses working examples that fall within the required copper concentrations.   The term “about 0.8 μM” in the absence of what is the range intended by the term “about” can be interpreted as encompassing, for example, 1 μM.   Prentice discloses not only a CDM comprising a copper concentration of about 1 μM but it also provides working examples where copper is added to chemically defined medium to culture CHO cells that express antibodies, wherein the chemically defined medium comprises 0.003 mg/L, 0.031 mg/L or 0.312 mg/L of cupric sulfate CuSO4.5H2O (Molecular weight 249.63; page 15, paragraph [0150]; Figures 2-5), which is equivalent to cooper concentrations of 12 nM (12 nM = 0.003x106/249.63), 124 nM (124 nM = 0.031x106/249.63), and 1.249 μM (1.249 μM = 0.312x1000/249.63), respectively.  See Figure 5. All of the copper concentrations tested by Prentice fall within the limitation of “about 0.8 μM” (1.249 μM) or “less than 0.8 μM” (12 nM, 124 nM). Prentice also teaches levels of copper of less than 1 μM (page 3, paragraph [0032]). In addition, Prentice teaches that the levels of copper tested do not have a major impact on antibody titers (Figure 2).  Therefore, it is unclear as to how an “abandoned” application that provides working examples that show the effect of copper on % total glycans of an antibody, and the effect of copper on antibody titers, wherein the working examples use copper concentrations encompassed by the claims can be deemed as not enabled or as failing to disclose the concentration ranges required to obtain a particular glycan profile.  
With regard to the arguments that Johnson et al. (i) do not disclose the use of copper at the recited concentrations, or the effect of copper on protein color, or (ii)  is silent with regard to producing aflibercept wherein the color of the harvest is no more yellow brown than European Color Standard BY2 or the CIEL color recited in the claims, it is reiterated herein that the instant rejection is an obviousness rejection that result from the combination of teachings of Vijayasankaran et al., Prentice and Johnson et al.  As indicated in the prior Office action and reiterated above, Prentice was introduced to show that the levels of copper recited (about 0.8 μM) in CDM for the production of aflibercept was known in the art.  Also, as previously indicated, the teachings of Vijayasankaran et al. were introduced to show that the concentrations of iron and hydrocortisone required by the claims in CDM for the production of antibodies to produce antibodies with low color intensity were known in the art.  The teachings of Johnson et al. were introduced to show that the concentrations of taurine and cysteine recited in the claims resulted in increased aflibercept titers.  
It is reiterated herein that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to (a) add taurine at a concentration of 0.1-10 mM, cysteine at a concentration of 1.1 mM as well as copper at a concentration of less than 0.8 μM or 1 μM (about 0.8) to the CDM medium of Vijayasankaran et al. for the production of aflibercept, or in the alterative, (b) further add copper at a concentration of less than 0.8 μM or 1 μM (about 0.8), iron at a concentration of less than 55 μM (e.g., 10 μM, 20 μM, 50 μM) and hydrocortisone at a concentration of about 1 μM (e.g., 0.5 μM) to the CDM of Johnson et al. to lower color intensity and improve the quality of aflibercept.  The addition of iron at a concentration of less than 55 μM (e.g., 10 μM, 20 μM, 50 μM) and hydrocortisone at a concentration of about 1 μM (e.g., 0.5 μM) would allow one of skill in the art to lower color intensity and improve the quality of aflibercept.  The addition of copper  at a concentration of less than 0.8 μM or 1 μM (about 0.8) to the CDM medium, such as the concentrations used by Prentice (12 nM, 124 nM, or 1.249 μM (about 0.8))  would allow one of skill in the art to obtain the desired level of galactosylated glycans and G0F glycans in aflibercept for therapeutic purposes.  The addition of taurine at a concentration of 0.1-10 mM, and cysteine at a concentration of 1.1 mM would provide the benefit of increasing the titer of aflibercept.  As previously indicated, there was a reasonable expectation of success at adding copper, iron, hydrocortisone, taurine and cysteine  at the recited concentrations to CDM  and obtain a product such as aflibercept (i) with lower color intensities because Vijayasankaran et al. teach that lower color intensity in antibodies is obtained when CDM that comprises iron and hydrocortisone at the recited concentrations is used, (ii) with higher titers because Johnson et al. teach that their ingredients in CDM result in higher aflibercept titers, and (iii) with the desired levels of galactosylated glycans and G0F glycans for therapeutic purposes because Prentice teach that the levels of copper tested result in levels of galactosylated glycans and G0F glycans in antibodies such as aflibercept with therapeutic use. It should also be noted that the specification asserts that the presence of an anti-oxidant such as taurine at the recited concentrations result in an aflibercept solution that is more yellow than brown. Therefore, contrary to Applicant’s assertions, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention.


Double Patenting
Claims 25-35 were rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,104,715. In view of Applicant’s submission of a terminal disclaimer, this rejection is hereby withdrawn.
 Claims 25-35 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-27 of copending application No. 17/557,904.  It is noted that this rejection was not previously introduced as application 17/557,904, which was filed after the instant application, was not available at the time the previous Office action was issued. In addition, it is noted that while this rejection is provisional, claims 1-27 of copending application No. 17/557,904 have been allowed. Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.
	Claims 25-35 of the instant application are directed in part to a  method of producing aflibercept from a host cell cultured in a chemically defined medium (CDM), wherein said CDM comprises a cumulative concentration of copper that is less than or equal to 0.8 μM and one or more of (i) the concentration of nickel in said CDM is less than or equal to 0.4 μM, (ii) the cumulative concentration of iron in said CDM is less than or equal to 55 μM, (iii) the cumulative concentration of zinc in said CDM is less than or equal to 56 μM, (iv) the cumulative concentration of cysteine in said CDM is less than or equal to 10 mM, and (v) the cumulative concentration of a single antioxidant in said CDM is between 0.001 mM to 10 mM, wherein said method comprises culturing a host cell that produces aflibercept in said CDM and harvesting aflibercept produced by said host cell, wherein the CDM can comprise taurine, hypotaurine, glycine, thioctic acid, glutathione, choline, hydrocortisone, vitamin C, and/or vitamin E, wherein the host cell can be a CHO, NS0, Sp2/0, embryonic kidney cell, or BHK cell, wherein the host cell produces aflibercept variants having at least one oxidized amino acid residue, wherein said amino acid residue is methionine, tryptophan, histidine, phenylalanine, or tyrosine, and wherein the aflibercept variants can comprise one of SEQ ID NO: 17-23, 62-71.  See Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA ) for claim interpretation.
	Claims 1-27 of  copending application No. 17/557,904 are directed in part to a method of producing aflibercept harvested from a host cell cultured in a chemically defined medium (CDM), comprising: (a) providing a host cell genetically engineered to express aflibercept; (b) culturing said host cell in said CDM under conditions suitable in which said host cell expresses said aflibercept wherein the cumulative concentration of nickel in said CDM is less than or equal to 0.4 μM or about 0.4 μM and the cumulative concentration of cysteine in said CDM is less than or equal to 10.0 mM,  and one or more of the following: i. the cumulative concentration of iron in said CDM is less than or equal to 55.0 μM; ii. the cumulative concentration of copper in said CDM is less than or equal to 0.8 μM; iii. the cumulative concentration of zinc in said CDM is less than or equal to 56.0 μM; and iv. said CDM includes anti-oxidants where the cumulative concentration of an antioxidant is about 0.001 mM to about 10.0 mM for any single anti-oxidant, wherein said anti-oxidant is taurine, hypotaurine, glycine, thioctic acid, glutathione, choline, hydrocortisone, Vitamin C, Vitamin E or combinations thereof; and (c) harvesting aflibercept produced by said host cell, wherein the harvest has a color that is: a. no more yellow-brown than European Color Standard BY2; b. no more yellow-brown than European Color Standard BY3; c. no more yellow-brown than European Color Standard BY4; d. no more yellow-brown than European Color Standard BY5; e. between European Color Standard BY2 and BY3; or f. between European Color Standard BY2 and BY4, and wherein the aflibercept concentration in the harvest is 5.0 g/L, wherein said host cell is selected from the group consisting of CHO, NS0, Sp2/0, embryonic kidney cell and BHK, wherein said harvest comprises one or more aflibercept variants, wherein said variants have at least one oxidized amino acid residue, wherein said oxidized amino acid residue is selected from the group consisting of methionine, tryptophan, histidine, phenylalanine, tyrosine and a combination thereof, wherein said variants comprise an amino acid sequence selected from the group consisting of: SEQ ID NO: 17, SEQ ID NO: 18, SEQ ID NO: 19, SEQ ID NO: 20, SEQ ID NO: 21, SEQ ID NO: 22, SEQ ID NO: 23, SEQ ID NO: 62, SEQ ID NO: 63, SEQ ID NO: 64, SEQ ID NO: 65, SEQ ID NO: 66, SEQ ID NO: 67, SEQ ID NO: 68, SEQ ID NO: 69, SEQ ID NO: 70, and SEQ ID NO: 71.  Therefore, the method of claims 1-27 of copending application No. 17/557,904 anticipates the method of claims 25-35 of the instant application as written/interpreted.
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/ process/file/efs/guidance/eTD-info-I.jsp.  

Allowable Subject Matter over Prior Art
A method of producing aflibercept harvested from a host cell cultured in a chemically defined medium (CDM), comprising: (a) culturing a host cell genetically engineered to express aflibercept under conditions suitable in which said host cell expresses said aflibercept, wherein the cumulative concentration of copper in said CDM is less than or equal to 0.8 μM or about 0.8 μM and the cumulative concentration of nickel in said CDM is less than or equal to 0.4 μM,  and one or more of the following: i. the cumulative concentration of iron in said CDM is less than or equal to 55.0 μM; ii. the cumulative concentration of zinc in said CDM is less than or equal to 56.0 μM; iii. the cumulative concentration of cysteine in said CDM is less than or equal to 10 mM, and iv. said CDM includes anti-oxidants where the cumulative concentration of an antioxidant is about 0.001 mM to about 10.0 mM for any single anti-oxidant; and (b) harvesting aflibercept produced by said host cell, appears to be allowable over the prior art of record.  However, even if the claims were to be amended to be directed to the method described above, the claims would still be rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-27 of copending application No. 17/557,904.

Conclusion
No claim is in condition for allowance.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Certain papers related to this application may be submitted to Art Unit 1652 by facsimile transmission. The FAX number is (571) 273-8300. The faxing of such papers must conform with the notices published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)). NOTE: If Applicant submits a paper by FAX, the original copy should be retained by Applicant or Applicant’s representative. NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.
Applicant is advised that any Internet email communication by the Examiner  has to be authorized by Applicant in written form.  See MPEP § 502.03 (II). Without a written authorization by Applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Sample written authorization language can be found in MPEP § 502.03 (II).   An Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications form (SB/439) can be found at https://www.uspto.gov/patent/forms/ forms-patent-applications-filed-or-after-september-16-2012, which can be electronically filed.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M RAMIREZ, Ph.D., whose telephone number is (571) 272-0938.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B. Mondesi, can be reached at (408) 918-7584.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.



/DELIA M RAMIREZ/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        



DR
May 13, 2022